—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III hearing, petitioner, a prison inmate, was found guilty of the sale or exchange of narcotics after an ongoing investigation revealed that petitioner was responsible for selling controlled substances within the facility. Contrary to petitioner’s contention, the misbehavior report and the testimony of the correction officer who authored the misbehavior report, as well as the confidential testimony offered by the informant, provide substantial evidence of petitioner’s guilt (see, Matter of Rivera v Selsky, 272 AD2d 708; Matter of Knight v Goord, 267 AD2d 523, Lv denied 94 NY2d 760).
Notably, there is no requirement that the Hearing Officer personally interview the confidential informant in order to make an assessment as to reliability (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113). Here, the Hearing Officer heard testimony from, the correction officer who was the recipient of confidential information which was detailed and cor*722roborated by other evidence (see, Matter of Zambrana v Goord, 251 AD2d 837; Matter of Williams v Goord, 251 AD2d 740). Petitioner’s remaining contentions, including his claim that the misbehavior report was not specific enough, are either unpreserved for our review or found to be without merit.
Mercure, J. P., Peters, Carpinello, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.